DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a non-magnetic insulation layer positioned above the first ferromagnetic material layer; and a second ferromagnetic material layer positioned on the non-magnetic insulation layer, wherein there is a curved, non-planar interface between the non-magnetic insulation layer and the ferromagnetic material layer”.  It is unclear what is meant by the ferromagnetic material layer because the claim recites both a first ferromagnetic material layer as well as a second ferromagnetic material layer. It is unclear whether the non-magnetic insulation layer has the non-planar interface between one, both or neither of the first and second ferromagnetic material layers.  The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-11 depend from rejected claim 1, include all limitations of claim 1 and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 5-7, 10-12, 14 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Patent Application Publication No 2013/0015540) hereinafter referred to as Choi. 
Per Claim 1 Choi discloses a device, comprising
a bottom electrode (20); 
a top electrode (70) positioned above the bottom electrode; and 
an MTJ (Magnetic Tunnel Junction) structure (100) positioned above the bottom electrode and below the top electrode (shown in figure 1), wherein the MTJ structure comprises: 
a first ferromagnetic material layer (30) positioned above the bottom electrode; 
a non-magnetic insulation layer (40) positioned above the first ferromagnetic material layer; and 
a second ferromagnetic material layer (50) positioned on the non-magnetic insulation layer, 
wherein there is a curved, non-planar interface between the non-magnetic insulation layer and the ferromagnetic material layer (as shown in figure 1)
Per Claim 2 Choi discloses the device of claim 1 including where the memory cell is an STT-MRAM (spin transfer torque magnetic random access memory) device [0037].
Per Claim 5 Choi discloses the device of claim 1 including a semiconductor substrate [0002] with a substantially horizontally oriented upper surface (as shown in figure 1), wherein the curved, non-planar interface is a substantially convex surface relative to the substantially horizontally oriented upper surface (as shown in figure 1)
Per Claim 6 Choi discloses the device of claim 1 including where the non-magnetic insulation layer (40) comprises a first curved upper surface and wherein the second ferromagnetic material layer (50) comprises a first curved bottom surface that engages the first curved upper surface. (as shown in figure 1)
Per Claim 7 Choi discloses the device of claim 1 including where the second ferromagnetic material layer (50) is positioned on and in physical contact with an upper surface of the non-magnetic insulation layer (40). (as shown in figure 1)
Per Claim 10 Choi discloses the device of claim 1 including where the bottom electrode (20) comprises a curved upper surface that engages a curved bottom surface of the first ferromagnetic material layer (30), the first ferromagnetic material layer (30) comprises a curved upper surface that engages a curved bottom surface of the non-magnetic insulation layer (20) and the non-magnetic insulation layer (20) comprises a curved upper surface that engages a curved bottom surface of the second ferromagnetic material (50). (as shown in figure 1)
Per Claim 11 Choi discloses the device of claim 1 including a semiconductor substrate (wafer [0053]) with a substantially horizontally oriented upper surface (see figure 6), wherein relative to the substantially horizontally oriented upper surface, the bottom electrode (20) comprises a convex upper surface that engages a convex bottom surface of the first ferromagnetic material layer (30) (as shown in figure 1), the first ferromagnetic material layer (30) comprises a convex upper surface that engages a convex bottom surface of the non-magnetic insulation layer (40) and the non-magnetic insulation layer comprises a convex upper surface that engages a convex bottom surface of the second ferromagnetic material (50) (as shown in figure 1).
Per Claim 12 Choi discloses a device, comprising
a bottom electrode (20); 
a top electrode (70) positioned above the bottom electrode; and 
an MTJ (Magnetic Tunnel Junction) structure (100) positioned above the bottom electrode and below the top electrode (shown in figure 1), wherein the MTJ structure comprises: 
a first ferromagnetic material layer (30) positioned above the bottom electrode; 
a non-magnetic insulation layer (40) positioned above the first ferromagnetic material layer (30), wherein the non-magnetic insulation layer (40) comprises a first curved upper surface; (as shown in figure 1).
and a second ferromagnetic material layer (50) positioned on and in physical contact with the non-magnetic insulation layer, (as shown in figure 1).
wherein the second ferromagnetic material layer comprises a first curved bottom surface that engages the first curved upper surface. (as shown in figure 1)
Per Claim 14 Choi discloses the device of claim 12 including where the engagement between the non-magnetic insulation layer and the second ferromagnetic material layer defines a curved, non-planar interface. (as shown in figure 1)
Per Claim 17 Choi discloses a device, comprising
a bottom electrode (20) comprising a first curved upper surface; a top electrode positioned above the bottom electrode; 
a top electrode (70) positioned above the bottom electrode; and 
an MTJ (Magnetic Tunnel Junction) structure (100) positioned above the bottom electrode and below the top electrode (shown in figure 1), wherein the MTJ structure comprises: 
a first ferromagnetic material layer (30) comprising a second curved upper surface and a first curved bottom surface, wherein the first curved bottom surface contacts and engages the first curved upper surface; (as shown in figure 1)
a non-magnetic insulation layer (40) comprising a third curved upper surface and a second curved bottom surface, wherein the second curved bottom surface contacts and engages the second curved upper surface (as shown in figure 1)
and a second ferromagnetic material layer (50) comprising a fourth curved upper surface and a third curved bottom surface, wherein the third curved bottom surface contacts and engages the third curved upper surface (as shown in figure 1).
Per Claim 18 Choi discloses the device of claim 17 including a semiconductor substrate (wafer [0053]) comprising a substantially horizontally oriented upper surface (see fig. 6), wherein relative to the substantially horizontally oriented upper surface of the semiconductor substrate, the first, second, third and fourth upper surfaces are convex surfaces. (as shown in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-2, 5-7, 10-12, 14 and 17-18 above.
Per Claim 3 Choi discloses the device of claim 1 including the first ferromagnetic material layer (30, free) and the second ferromagnetic material layer (50, pinned).
Choi does not teach where the first ferromagnetic material layer is a pinned ferromagnetic material layer and wherein the second ferromagnetic material layer is a free ferromagnetic material layer. Choi teaches the reverse.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to Choi, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167) and since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japiske, 86 USPQ 70). 
Per Claim 4 Choi discloses the device of claim 1 including the semiconductor substrate (wafer [0053]) with a substantially horizontally oriented upper surface (as in figure 6) and a curved, non-planar interface that is a substantially convex surface relative to the substantially horizontally oriented upper surface
Choi does not teach where the curved, non-planar interface is a substantially concave surface relative to the substantially horizontally oriented upper surface. Choi teaches the reverse.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to Choi, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167) and since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japiske, 86 USPQ 70). 
Per Claim 13 Choi discloses the device of claim 12 including where the memory cell is an STT-MRAM (spin transfer torque magnetic random access memory) device [0037]; the first ferromagnetic material layer (30, free) and the second ferromagnetic material layer (50, pinned)
Choi does not teach where the first ferromagnetic material layer is a pinned ferromagnetic material layer and wherein the second ferromagnetic material layer is a free ferromagnetic material layer. Choi teaches the reverse.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to Choi, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167) and since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japiske, 86 USPQ 70). 

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 15-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894